 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT

 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,
                                         Case No.:   18CR01722-DMS
11
                 Plaintiff,
12
          v.                             ORDER AND JUDGMENT TO DISMISS
13                                       INFORMATION WITHOUT PREJUDICE
     DANIEL CELEDONIO-REGALADO,
14
                Defendant.
15

16

17

18        Upon motion of the UNITED STATES OF AMERICA, and good cause
19 appearing,

20        IT IS ORDERED that the Information in Criminal Case No. 18CR01722-

21 DMS against defendant DANIEL CELEDONIO-REGALADO be, and hereby is,

22 dismissed;

23        IT IS SO ORDERED.
24
     Dated: June 5, 2019
25

26

27

28
